Citation Nr: 0308885	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-18 589A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE



Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to November 1968, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
bilateral defective hearing.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).




Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant was notified of the 
provisions of the VCAA by RO letter of May 25, 2001, which 
informed him of VA's duty to notify him of the information 
and evidence necessary to substantiate the claim and to 
assist him in obtaining all such evidence.  That letter also 
informed the claimant which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate the issue on appeal have been fully met.  The RO 
has obtained the claimant's complete service medical, 
personnel, and administrative records, as well as all private 
or VA medical evidence identified by the claimant, and has 
obtained all medical records relied upon by the Social 
Security Administration in granting disability benefits to 
the claimant.  The claimant has been afforded a personal 
hearing before an RO Hearing Officer in December 2000, and 
the claimant had withdrawn his request for hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant has not argued a notice or duty to 
assist violation under the VCAA, and the Board finds that it 
is clear that the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim.  In 
view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service medical records do not reflect an 
objectively measurable and measured worsening of hearing 
acuity during active service, and his hearing acuity was 
normal at service entry and service separation examinations.  

3.  The veteran's hearing loss is the result of exposure to 
loud noise in his post-service employment.  


CONCLUSION OF LAW

Bilateral hearing loss is not the result of disease or injury 
incurred in service, and he does not have a hearing loss that 
was aggravated by active service.  38 U.S.C.A. §§ 1101, 5103, 
5103A (West 2000);  38 C.F.R. §§ 3.102, 3.303(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from November 1966 to November 1968, including 
service in the Republic of Vietnam.  
The claimant's DD Form 214 shows that his military 
occupational specialty was clerk-typist (71B).  

In a report of medical history prepared by the claimant at 
the time of service entry, he denied any history of ear, nose 
or throat trouble, running ears, or hearing loss.  He 
reported that he was employed at Bethlehem Steel Corporation.  
His service entrance examination included an audiological 
evaluation in October 1966, showing that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The claimant's service medical records are silent for 
complaint, treatment, findings of diagnosis of ear trauma or 
pathology during his period of active service.  

In a report of medical history prepared by the claimant at 
the time of service separation examination, he denied any 
history of ear, nose or throat trouble, running ears, or 
hearing loss.  His service entrance examination, conducted in 
October 1968, included an audiological evaluation showing 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The claimant's service personnel records show that he served 
in the Republic of Vietnam from May 1, 1967, to April 17, 
1968; that while in Vietnam, he served as a supply clerk 
(76A) assigned to the Headquarters and Headquarters Company, 
United States Army Supply Command (HHC, USASUPCOM); and that 
he received no combat awards or decorations.  

In his original application for VA disability compensation 
benefits (VA Form 21-526), received in November 1968, no 
mention was made of ear trauma or pathology or hearing loss.  

A report of VA general medical examination, conducted in May 
1969, showed no complaint or finding of hearing loss.  The 
claimant reported that he was employed at Bethlehem Steel 
Corporation.  The record thereafter is devoid of complaint, 
treatment, findings or diagnosis of hearing loss at any time 
prior to June 1997, nearly 29 years after final service 
separation, when the claimant sought service connection for 
disorders which included hearing loss with tinnitus.

By RO development letters of August 4 and August 18, 1997, 
the claimant was informed that he should submit medical 
evidence showing that hearing loss and tinnitus were incurred 
in or aggravated by active service, with evidence of 
treatment since discharge.  No response was received to those 
letters.

A rating decision of January 1998 denied service connection 
for hearing loss and tinnitus.  The claimant was notified of 
those determinations and of his right to appeal by RO letter 
of February 9, 1998.

In July and August 1998, the claimant submitted numerous lay 
statements from associates, family members, and his ex-wife, 
none of which made any reference to hearing loss in the 
claimant.  He also submitted personal statements in which he 
asserted that he was exposed to noise from artillery fire, 
dust-off helicopters, fighter aircraft at Bien Hoa, mortar 
and rocket attacks at Tan Son Nhut Air Force Base, and the 
detonation of ammunition pads.  

Private treatment records from Dr. M.R.S., a private 
neurologist and psychiatrist, dated from July 1991 to March 
1997, are silent for complaint, treatment, findings or 
diagnosis of hearing loss or tinnitus in the claimant.  Those 
records further show that his cranial nerves II-XII were 
intact.  

A December 1994 letter from a private audiologist to the 
claimant's supervisor at Bethlehem Steel Corporation stated 
that the claimant had undergone three audiograms in his 
office, and provided a copy of the most recent, dated in 
November 1994.  He expressed the opinion that the claimant 
had a noise-induced hearing loss which was associated with 
his employment.  

A hospital summary from Buffalo General Hospital, dated in 
May 1997, noted no complaint, treatment, findings or 
diagnosis of hearing loss or tinnitus in the claimant, but 
noted his assertion that he was in Special Forces operations 
during the Vietnam War.  

A letter from Dr. R.E.W., dated in June 1998, noted no 
complaint, treatment, findings or diagnosis of hearing loss 
or tinnitus in the claimant.  

VA outpatient treatment records, dated form August 1997 to 
March 1998, are silent for complaint, treatment, findings or 
diagnosis of hearing loss or tinnitus in the claimant.  

A report of VA psychiatric examination, conducted in March 
1999, cited the claimant's statement that he had worked at 
Bethlehem Steel Corporation from the time of his return from 
service until disability retirement in 1992.  A VA report of 
cranial nerve examination, conducted in March 1999, showed 
that the claimant's cranial nerves II-XII were normal.  A 
report of VA general medical examination, conducted in March 
1999, showed that the claimant's ears were normal, and noted 
no complaint or findings of hearing loss or tinnitus in the 
claimant.  

A rating decision of June 1999 denied service connection for 
bilateral hearing loss.  The claimant was notified of that 
determination and of his right to appeal by RO letter of June 
15, 1999.  He submitted a timely Notice of Disagreement, and 
was issued a Statement of the Case in July 2000.  His 
Substantive Appeal (VA Form 9) was received in September 
2000.

A personal hearing was held in December 2000 before an RO 
Hearing Officer.  The claimant testified that he was not in 
combat while in the Republic of Vietnam, but was exposed to 
noise trauma from artillery fire, rockets and mortars and 
from exploding ammunition dumps while in Vietnam.  He further 
testified that he worked for 26 years in the mechanical 
division of Bethlehem Steel Corporation, and that he had 
hearing tests done.  A transcript of the hearing is of 
record. 

In a letter received in December 2000, the claimant withdrew 
his request for a hearing before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.

On a VA PTSD examination, conducted in February 2001, the 
claimant reported that the ammunition dump explosion at Long 
Bien during the Tet Offensive was "less than a mile away."  
He asserted that he has a hearing problem from the war.  

Private and VA medical records obtained from the Social 
Security Administration (SSA) in April 2001 are silent for 
complaint, treatment, findings or diagnosis of hearing loss 
in the claimant, except for an entry in July 1990, when the 
claimant complained of right ear hearing loss, not clinically 
confirmed. 

Records from Bethlehem Steel Corporation show that the 
claimant was retired effective June 30, 1992, because of 
recurrent major depression.  

A November 2001 letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) confirms an 
attack on the Long Binh Ammunition Supply Depot on February 
18, 1969, during the Tet Offensive.


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000);  38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when such 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Hearing loss is not one of those disabilities.

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such contention is not competent, it cannot 
be probative.  A claimant's statements as to nexus are 
entitled to no probative weight.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Court has held, however, that a 
veteran's statements are competent as to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).  

As causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2002).   

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99.  

The record shows that the claimant has contended that his 
current bilateral hearing loss is a consequence of his 
exposure to excessive noise while in the Republic of Vietnam.  
As causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).

The Court has held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening during service, the Board is required to 
determine whether that worsening constituted an in-service 
increase in disability.  That decision further held that "a 
claimant may establish direct service connection for a 
hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service."  Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  

The Board notes that the claimant's service medical records 
do not reflect an objectively measurable and measured 
worsening of hearing acuity during active service, and that 
his hearing acuity was normal at service entry and service 
separation.  In addition, continuity of symptomatology 
following service separation is not demonstrated.  

The veteran's statements regarding exposure to loud noise in 
service are credible.  However, the record also includes 
ample evidence of the veteran's exposure to noise while 
working in a steel mill after service, and the question of 
what caused the veteran's current hearing loss is a medical 
matter that must be resolved on the basis of evidence 
provided by competent medical professionals.   The only 
competent medical evidence addressing the cause of the 
veteran's hearing loss is a private audiologist's statement 
that noise exposure in the steel mill, not in service, caused 
the hearing loss.

Based upon the foregoing, and for the reasons and bases 
stated, the preponderance of the evidence supports a finding 
that the veteran's hearing loss was not caused by any disease 
or injury he had in service, but rather, but by noise 
exposure in his post-service employment.  For this reason, 
service connection for bilateral hearing loss is not 
warranted.  Accordingly, that claim is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

